Title: To Thomas Jefferson from Joseph Dean, 5 December 1807
From: Dean, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Alexa. Decr. 5th. 1807
                        
                        Being informed by Mr Robert Moss that Coll. Danl. C. Brent the present Marshal of the District of Columbia is
                            about to Resign that appointment and that he is an applicant. with due Respect I have taken the liberty to State that he
                            is a Gentleman of Integrity and Respectability in my estimation well Qualifyed to fill that office. haveing acted as
                            Deputy Marshal for some time past with Honor to himself and the general approbation of the Community
                        I am with great respect Your Obt. Sert
                        
                            Joseph Dean
                            
                        
                    